        1:18-cv-01454-JES-JEH # 20                 Page 1 of 13                                                   E-FILED
                                                                                 Monday, 01 June, 2020 11:00:41 AM
                                                                                      Clerk, U.S. District Court, ILCD

                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF ILLINOIS


EDWARD W.,                                          )
                                                    )
                          Plaintiff,                )
                                                    )
                 v.                                 )       Case No. 1:18-cv-1454-JES-JEH
                                                    )
COMMISSIONER OF SOCIAL                              )
SECURITY,                                           )
                                                    )
                          Defendant.                )


                                       ORDER AND OPINION
        This matter is now before the Court on Plaintiff’s Motion for Summary Judgment (Doc.

11) and Memorandum in Support (Doc. 12); the Commissioner’s Motion for Summary

Affirmance (Doc. 15) and Memorandum in Support (Doc. 15-1); Plaintiff’s Reply (Doc. 16)

thereto; the Magistrate Judge’s Report and Recommendation (Doc. 17); the Commissioner’s

Objections (Doc. 18) thereto; and Plaintiff’s Objections and Response to the Commissioner’s

Objections (Doc. 19). For the reasons set forth below, the Court ADOPTS the Magistrate Judge’s

Report and Recommendation (Doc. 17); Plaintiff’s Motion for Summary Judgment (Doc. 11) is

GRANTED and the Commissioner’s Motion for Summary Affirmance (Doc. 15) is DENIED.

This matter is remanded for further proceedings.

                                               BACKGROUND

        The facts of this case have been sufficiently detailed in the Magistrate Judge’s Report and

Recommendation (Doc. 17), which the Court now adopts. The Court thus recounts the facts here

in a summary fashion. 1 Additional facts will be incorporated as necessary in the discussion


1
 Consistent with the Magistrate Judge’s Report and Recommendation (Doc. 17), references to the pages within the
Administrative Record (Doc. 7) will be identified as “AR [page number].”


                                                        1
        1:18-cv-01454-JES-JEH # 20           Page 2 of 13



section, infra.

        Edward filed his application for supplemental security income (SSI) on September 15,

2014, alleging disability beginning on July 22, 2013. His claim was denied initially on January

22, 2015 and upon reconsideration on August 21, 2015. Edward filed a request for hearing

concerning his application for SSI, which was held before the Honorable Kathleen Winters

(“ALJ”) on July 17, 2017. At that hearing, Edward, who was represented by an attorney, and a

vocational expert testified. After the hearing, Edward’s claim was denied on November 17, 2017.

The Appeals Council denied Edward’s request for review on October 19, 2018, making the ALJ’s

Decision the final decision of the Commissioner.

        Edward filed the instant civil action seeking review of the ALJ’s Decision on December

24, 2018. On December 20, 2019, the Magistrate Judge entered a Report and Recommendation

proposing: 1) the Plaintiff’s Motion for Summary Judgment (Doc. 11) be granted; 2) the

Defendant’s Motion for Summary Affirmance (Doc. 15) be denied; and 3) this case be remanded

to the Commissioner of Social Security for further proceedings consistent with this Opinion

pursuant to 42 U.S.C. § 405(g), Sentence Four.

                                        LEGAL STANDARD

        When reviewing a decision to deny benefits, the Court “will uphold the Commissioner’s

decision if the ALJ applied the correct legal standards and supported his decision with substantial

evidence.” Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011); 42 U.S.C. § 405(g). Substantial

evidence means “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010) (internal quotations

omitted). “When reviewing for substantial evidence, [the Court] do[es] not displace the ALJ’s

judgment by reconsidering facts or evidence or making credibility determinations.” Id. If




                                                 2
        1:18-cv-01454-JES-JEH # 20             Page 3 of 13



reasonable minds could differ as to whether the plaintiff is disabled, the Court must uphold the

ALJ’s decision to deny benefits. Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012).

                                             DISCUSSION

        Both parties filed Objections to the Magistrate Judge’s Report and Recommendation.

Plaintiff objects to part A and asks the Court to adopt parts B and C. See generally Doc. 19. The

Commissioner objects to parts B and C. See generally Doc. 18. The Court will address the

objections to each part of the Magistrate Judge’s Report and Recommendation in turn.

Part A of the Report and Recommendation

        Plaintiff objects to part A of the Report and Recommendation, in which the Magistrate

Judge found that remand pursuant to sentence six of 42 U.S.C. § 405(g) is not permitted in this

case. Doc. 19.

        In support of his Motion for Summary Judgment, Plaintiff argued remand pursuant to

sentence six is appropriate because the Commissioner failed to exhibit and consider relevant

evidence that Plaintiff submitted, namely the deposition of Dr. Henry. Doc. 12, at 13. Plaintiff

asserted Dr. Henry’s deposition should be deemed “new” because the Commissioner’s failure to

exhibit it deprived Plaintiff of the opportunity to have it considered. Id. at 14. Plaintiff further

argued the deposition is “material” because Dr. Henry’s analysis rebuts the ALJ’s reasoning to

disregard some of Plaintiff’s symptoms and underscores the ALJ’s failure to consider other

symptoms. Id. In other words, Plaintiff contends there was a reasonable probability the ALJ

would have reached a different conclusion. Id. at 15.

        The Commissioner argued remand under sentence six is not appropriate because Plaintiff

has not established that the deposition of Dr. Henry is “new” evidence. Doc. 15-1, at 3. The

deposition should not be considered “new” evidence because it existed and was available to




                                                   3
        1:18-cv-01454-JES-JEH # 20             Page 4 of 13



Plaintiff at the time of the administrative hearing. Id. The Commissioner notes the ALJ

reasonably relied on statements from the Plaintiff’s attorney, who said Dr. Henry’s deposition

“would merely compound the evidence” already in the file. Id.

        Sentence Six of 42 U.S.C. § 405(g) provides in relevant part:

        The Court may, on motion of the Commissioner of Social Security made for good
        cause shown before the Commissioner files the Commissioner’s answer, remand
        the case to the Commissioner of Social Security for further action by the
        Commissioner of Social Security, and it may at any time order additional evidence
        to be taken before the Commissioner of Social Security, but only upon a showing
        that there is new evidence which is material and that there is good cause for failure
        to incorporate such evidence into the record in a prior proceeding … .

Id. Put simply, “sentence six authorizes a district court to remand without ruling on the merits in

two circumstances: when (1) the Commissioner requests a remand before filing her answer and

demonstrates good cause, or (2) there is evidence that is new and material, plus a showing of

‘good cause for the failure to incorporate such evidence into the record in a prior proceeding.’”

DeGrazio v. Colvin, 558 F. App’x 649, 652 (7th Cir. 2014) (quoting 42 U.S.C. § 405(g)). “New”

evidence is that which was not in existence or available to the claimant at the time of the

administrative proceeding. Perkins v. Chater, 107 F.3d 1290, 1296 (7th Cir. 1997).

        Here, Plaintiff submitted to the hearing office the transcript of a December 2016

deposition of his pain specialist, Dr. Henry, taken in Plaintiff’s suit against the State of Illinois

concerning a 2013 injury. AR 274-75 (attorney’s cover letter describing the deposition). In his

pre-hearing memorandum, the Plaintiff’s attorney noted the fact that it had not yet been marked

as an exhibit. AR 288-89. At the hearing, the ALJ and the Plaintiff’s attorney discussed the

evidence in the file. AR 40. The Plaintiff’s attorney stated he had submitted “several depositions

from the claimant’s civil claim versus the State of Illinois.” AR 40. When asked what the

deposition evidence showed, the Plaintiff’s attorney stated, “It’s not clear that there will be any




                                                   4
       1:18-cv-01454-JES-JEH # 20            Page 5 of 13



objective findings that are inconsistent from what we see so far in the file.” AR 41. The

Plaintiff’s attorney further stated the deposition evidence “would merely compound the evidence

that we’ve already submitted into the file.” AR 41. Based on the attorney’s representation that the

deposition evidence was compound, the ALJ determined the case would proceed without the

evidence. AR 41. The ALJ asked the Plaintiff’s attorney if there were any objections to the

evidence submitted into the record, and the Plaintiff’s attorney said he had no objections. AR 41.

       In his Report and Recommendation, the Magistrate Judge recommended that Plaintiff’s

request for remand under sentence six be denied. Doc. 17, at 11. The Magistrate Judge agreed

that Dr. Henry’s deposition was not “new” as that term is defined for purposes of the sixth

sentence of 42 U.S.C. § 405(g) because it was both in existence and available to Plaintiff at the

time of the administrative hearing. Id. at 10. The Magistrate Judge also found the Court lacks

authority to remand under sentence six due to incompleteness of the record on a claimant’s

motion. Id. at 11. The plain language of the statute allows such a remand to be granted only on

the Commissioner’s motion. Id.

       In his Objections to the Magistrate Judge’s findings, Plaintiff argues “the Commissioner’s

oversight in failing to include Dr. Henry’s deposition in the record before the ALJ should not rob

[Plaintiff] of the opportunity to have the evidence considered. Id. at 4. To support his argument,

Plaintiff points to a case from the Northern District of Illinois, in which the court found remand

was appropriate under sentence six because there was new and material evidence that was not

considered by the Appeals Council. See Girondi v. Astrue, No. 09 C 3623, 2011 WL 1789810, at

*19-20 (N.D. Ill. May 6, 2011). However, even if this case were authoritative, it does not support

the contention that Dr. Henry’s deposition is “new and material.”

       In Girondi, the ALJ indicated the record would remain open after the administrative




                                                 5
        1:18-cv-01454-JES-JEH # 20             Page 6 of 13



hearing in order for the claimant to submit forthcoming test results, but the ALJ rendered an

opinion before counsel could submit the test results. Id. at *18. Counsel submitted those test

results to the Appeals Council, but the new evidence was either ignored or “lost somewhere in

the bureaucratic morass.” Id. at *19. That is not the case here. Here, the Plaintiff’s attorney

submitted the deposition transcript before the administrative proceeding and noted it had not

been marked as an exhibit. When the ALJ asked about the deposition evidence, the Plaintiff’s

attorney asserted it was “merely compounding” evidence already in the file and made no

objection to proceeding with the evidence in the record. The ALJ reasonably relied on the

Plaintiff’s attorney’s statement about the probative value of the deposition evidence. Thus,

Plaintiff has failed to demonstrate that Dr. Henry’s deposition was “new” evidence as defined by

sentence six and remand would not be appropriate on this basis.

        Alternatively, Plaintiff argues “should the Court find remand pursuant to sentence six is

not permitted, [Plaintiff] notes that the ALJ has a duty to develop a full and fair record, whether

or not the claimant is represented, and the failure to fulfill this obligation is still good cause to

remand the case for obtaining additional evidence.” Doc. 19, at 5. As discussed below, the case

will be remanded for the ALJ to obtain an updated medical opinion. Thus, Plaintiff will have the

opportunity to make sure his deposition evidence is in the record so it may be considered by the

ALJ. See Campbell v. Shalala, 988 F.2d 741, 745 (7th Cir. 1993) (plaintiff allowed to submit

additional relevant evidence for consideration on remand pursuant to sentence four).

Parts B and C of the Report and Recommendation

        The Commissioner objects to part B of the Report and Recommendation, in which the

Magistrate Judge recommends remand for the ALJ to obtain an updated medical opinion as to

Plaintiff’s physical impairments on his ability to perform work, and part C, in which the




                                                   6
        1:18-cv-01454-JES-JEH # 20           Page 7 of 13



Magistrate Judge recommends the ALJ reevaluate Plaintiff’s subjective symptoms after obtaining

an updated medical opinion. Doc. 18. The Commissioner raises two principal arguments in the

Objections: 1) the ALJ’s finding on Plaintiff’s residual functional capacity (“RFC”) is supported

by substantial evidence and there are no grounds for remand for the ALJ to seek new medical

opinion evidence; and 2) the ALJ reasonably evaluated Plaintiff’s subjective symptoms. Id.

        1) Whether the ALJ’s Finding on Plaintiff’s RFC is Supported by Substantial Evidence

        In support of his Motion for Summary Judgment, Plaintiff argued the RFC was based on

the ALJ’s own lay analysis of Plaintiff’s limitations because she disregarded the opinions of State

Agency reviewing medical sources. Doc. 12, at 7. The ALJ found the State Agency reviewers’

opinions could not have “substantial probative value” because additional evidence and testimony

had since been admitted to the record. Id. While Plaintiff agreed with this determination by the

ALJ, he argued the later-admitted evidence underscored the importance of obtaining an updated

medical opinion, which the ALJ did not obtain and instead made her own independent medical

findings. Id.

        In support of the Motion for Summary Affirmance, the Commissioner disputed the

suggestion that the ALJ played doctor and argued Plaintiff did not point to any relevant evidence

that contradicted the ALJ’s RFC finding. Doc. 15-1. The Commissioner argued the ALJ more

than adequately considered the medical evidence related to Plaintiff’s knee problems, considered

the evidence related to his neck impairment, and evaluated the medical opinion evidence. Id. at

5-6.

        A claimant’s RFC is “the most [a claimant] can still do despite [his] limitations.” 20

C.F.R. § 416.945(a). The determination of RFC is “an issue reserved to the SSA” and is made

based upon consideration of the entire record, “including all relevant medical and nonmedical




                                                 7
        1:18-cv-01454-JES-JEH # 20           Page 8 of 13



evidence.” Diaz v. Chater, 55 F.3d 300, 306 n.2 (7th Cir. 1995) (citing 20 C.F.R. § 416.945(a)

and 20 C.F.R. § 416.927(e)(2)). The Magistrate Judge notes that both parties recognize that the

determination of a claimant’s RFC is an issue for the ALJ, but the dispute here is whether the

ALJ stayed within the proper bounds of her authority in assessing Plaintiff’s RFC. Doc. 17, at

12.

       Here, the ALJ explained she “considered the medical opinions provided by treating

sources, examining sources, as well as non-treating sources.” AR 28. She referred explicitly to

the State Agency medical sources’ findings and determined those findings:

        are not supported by the complete medical record; multiple medical evidence
        documents have been admitted to the record since state agency reviewing
        medical sources assessed the claimant capable of performing substantial gainful
        activity in January and August 2015 . . . In addition, testimony has been received
        from the claimant and a vocational expert. Therefore, the [RFC] determined
        herein supplants that of the state agency, because the current [RFC] assessment is
        based on all the evidence of record including evidence not before the state
        agency. The assessments of state agency reviewing medical sources therefore
        cannot be afforded substantial probative value[.]

AR 28. The ALJ cited two medical records dated before February 2015: the consultative

internist’s December 2014 examination and a December 2014 right knee MRI. AR 23. The ALJ

then proceeded to discuss medical records dated April 2015 through April 2017. AR 23-24. The

post-February 2015 evidence included office visit notes (including examination results), cervical

spine MRI results, emergency room records, lower thoracic and lumbar spine CT scan results,

lumbar spine MRI results, knee MRI results, cervical spine CT scan results, and right shoulder x-

ray results. Later in her decision, the ALJ explained that Plaintiff’s allegation of complete and

total disability was inconsistent with the objective medical evidence and pointed to radiographic

imaging, which showed “mild degenerative spinal column changes but no evidence of a disc

herniation or nerve root involvement” and “other anatomical abnormalities, but none have been




                                                 8
       1:18-cv-01454-JES-JEH # 20            Page 9 of 13



reported to be severe.” AR 27.

       In his Report and Recommendation, the Magistrate Judge noted “[t]here is a fine line

between an ALJ considering medical evidence for purposes of fulfilling her duty to determine a

claimant’s RFC and an ALJ playing doctor in her consideration of that medical evidence.” Doc

17, at 13. The Magistrate Judge found the ALJ crossed that line in this case and “considered as a

layperson the bulk of medical evidence that was not before the State Agency reviewing medical

sources.” Id. In so finding, the Magistrate Judge observed the ALJ did not point to any medical

opinions in the record that also considered any or all of that same medical evidence which was

not before the State Agency. Id. The Magistrate Judge pointed to the ALJ’s duty to both develop

the record and to remain within the proper bounds in her consideration of the record. Id. at 14.

Because the ALJ did not do either, the Magistrate Judge recommends remand for the ALJ to

obtain an updated medical opinion as to the impact of Plaintiff’s physical impairments on his

ability to perform work. Id.

       In the Commissioner’s Objections, he argues there are no grounds to remand for the ALJ

to obtain a new medical opinion and the ALJ did not “play doctor.” Doc. 18, at 2. The

Commissioner contends Plaintiff did not present any evidence, except Dr. Henry’s deposition, to

show the ALJ failed in her duty to develop the record. Id. The Commissioner further argues the

ALJ had the duty to assess Plaintiff’s RFC based on all relevant medical and nonmedical

evidence, and there was no deficiency in the ALJ’s fact-finding. Id. at 2-3. The Commissioner

quotes the Seventh Circuit, which stated “[t]he cases in which we have reversed because an ALJ

impermissibly ‘played doctor’ are ones in which the ALJ failed to address relevant evidence.” Id.

at 3 (quoting Dixon v. Massanari, 270 F.3d 1171, 1177 (7th. Cir. 2001)). The Commissioner

contends that if the ALJ in this case is found to have “played doctor,” it would “call into question




                                                 9
       1:18-cv-01454-JES-JEH # 20           Page 10 of 13



all agency decisions where an ALJ fulfills his or her regulatory duty of evaluating the regulatory

evidence but does so in a manner that the claimant disagrees with.” Id. at 3. However, the

Commissioner does not address the Magistrate Judge’s finding that the ALJ failed to cite any

medical opinion evidence in her analysis of the radiography imaging results or other objective

medical evidence, and that the ALJ exceeded her regulatory duty to evaluate the evidence.

       As the Magistrate Judge found, the ALJ played doctor by taking such radiographic

imaging results and exalting them over other medical evidence of record to conclude they

showed Plaintiff was not completely and totally disabled insofar as the objective medical

evidence showed. The ALJ considered medical evidence pertaining to Plaintiff’s complained-of

knee issues (both left and right), cervical spine, lumbar spine, and such medical evidence

included more than just radiographic imaging. The State Agency assessments were outdated by

the time the ALJ considered the radiographic imaging upon which she placed emphasis in

support of her final RFC assessment. While the Commissioner argues Plaintiff should have

submitted more evidence to support his disability claim, it remained the ALJ’s duty to both

develop the record and to remain within the proper bounds in her consideration of the record.

Here, the ALJ did not fully develop the record by obtaining an updated medical opinion,

choosing instead to exceed the proper bounds of her authority with her layperson interpretation

of the medical evidence. Indeed, the Court’s analysis may have been different had the ALJ

further developed the record by consulting a medical expert for an updated opinion. See, e.g.,

Akin v. Berryhill, 887 F.3d 314, 317-18 (7th Cir. 2018) (explaining the MRI results in the record

may have corroborated the claimant’s complaints or may have lent support to the ALJ’s original

interpretation, “but either way the ALJ was not qualified to make his own determination without

the benefit of an expert opinion” and commenting the ALJ had “many options” to avoid playing




                                                10
        1:18-cv-01454-JES-JEH # 20            Page 11 of 13



doctor, including seeking an updated medical opinion). Accordingly, the Court adopts the

Magistrate Judge’s recommendation to remand this case for the ALJ to obtain an updated

medical opinion as to the impact of Plaintiff’s physical impairments on his ability to perform

work.

        2) Whether the ALJ Reasonably Evaluated Plaintiff’s Subjective Symptoms

        In support of his Motion for Summary Judgment, Plaintiff argued the ALJ misrepresented

the evidence and improperly played doctor in analyzing it. Doc. 12, at 11. While Plaintiff

acknowledged an ALJ’s subjective symptom analysis is entitled to deference, he said the ALJ is

still required to “build an accurate and logical bridge between the evidence and the result.” Id.

(quoting Shramek v. Apfel, 226 F.3d 809, 811 (7th Cir. 2000)). Plaintiff argued the ALJ

“improperly held the objective evidence against [Plaintiff’s] allegations on speculative bases”

and misrepresented Plaintiff’s reports of his activities. Id. at 12. Finally, Plaintiff argues the ALJ

failed to cite evidence or “construct a logical bridge” on her findings about Plaintiff’s lack of

“disabling” medication side effects. Id. at 13.

        In support of the Motion for Summary Affirmance, the Commissioner argued the ALJ’s

evaluation of Plaintiff’s subjective symptoms complied with 20 C.F.R. § 416.929. Doc. 15-1, at

8. The Commissioner contends the objective medical evidence was only one of several factors

that the ALJ considered, so it was not the “sole” basis of her subjective symptom evaluation, and

the ALJ was not required to discuss every piece of evidence in the record. Id. at 9. Since the

ALJ’s evaluation of Plaintiff’s subjective symptoms was not “patently wrong,” the

Commissioner argued that her evaluation should be upheld. Id. at 11.

        “An individual’s statement as to pain or other symptoms shall not alone be conclusive

evidence of disability. . .” 42 U.S.C. § 423(d)(5)(A). The regulations set forth a two-step process




                                                  11
       1:18-cv-01454-JES-JEH # 20            Page 12 of 13



for evaluating a claimant’s “symptoms,” that is, the claimant’s own statements about his

impairments. See 20 C.F.R. § 416.929. The ALJ first determines whether the claimant has a

medically determinable impairment that “could reasonably be expected to produce the pain or

other symptoms alleged.” 20 C.F.R. § 416.929(a). If so, the adjudicator then “evaluate[s] the

intensity and persistence” of the claimant’s symptoms and determines how they limit his

“capacity for work.” 20 C.F.R. § 416.929(c).

       Here, the ALJ found Plaintiff’s medically determinable impairments could reasonably be

expected to produce some of his alleged symptoms, but Plaintiff’s allegation of complete and

total disability was inconsistent with record evidence. AR 27. The ALJ explained she relied on

objective medical evidence, Plaintiff’s daily activities, the medical opinion evidence (or lack

thereof), and the effectiveness of Plaintiff’s treatment in evaluating his subjective reports. AR 27-

28.

       In his Report and Recommendation, the Magistrate Judge recommends that “upon

remand the ALJ re-evaluate [Plaintiff’s] subjective symptoms after proper consideration of the

medical evidence of record (i.e., after the ALJ obtains an updated medical opinion).” Doc. 17, at

15. This recommendation was based on Plaintiff’s argument that the ALJ subjective symptom

evaluation was erroneous, in part, because the ALJ misrepresented the objective evidence. Id.

       In the Objections to the Magistrate Judge’s findings, the Commissioner argues that

because there are no grounds to remand for the ALJ to obtain new medical opinion evidence, the

ALJ’s subjective symptom evaluation should not be disturbed. Doc. 18, at 4. However, as the

Magistrate Judge noted, the ALJ must consider all of the claimant’s symptoms, including pain,

and the extent to which those symptoms can reasonably be accepted as consistent with the

objective medical evidence and other evidence. Doc. 17, at 15 (citing 20 C.F.R. § 416.929(a)). If




                                                 12
       1:18-cv-01454-JES-JEH # 20          Page 13 of 13



new medical evidence (such as an updated medical opinion) is going to be added to the record,

then the ALJ’s evaluation of Plaintiff’s subjective symptoms may change as she compares those

symptoms to the other evidence. As such, the ALJ should re-evaluate Plaintiff’s subjective

symptoms after proper consideration of the medical evidence of record.

                                         CONCLUSION

       For the reasons set forth above, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation (Doc. 17); Plaintiff’s Motion for Summary Judgment (Doc. 11) is GRANTED

to the extent it is consistent with the Magistrate’s Report and Recommendation; the

Commissioner’s Motion for Summary Affirmance (Doc. 15) is DENIED. This matter is

REMANDED to the Commissioner of Social Security for further proceedings consistent with

this Opinion pursuant to 42 U.S.C. § 405(g), Sentence Four.



              Signed on this 1st day of June, 2020.

                                            s/James E. Shadid__________
                                            James E. Shadid
                                            United States District Judge




                                               13
